Citation Nr: 0408252	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  02-04 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran had recognized service from August 1944 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines that denied 
entitlement to service connection for the cause of the 
veteran's death.

The appellant and her son presented testimony to the 
undersigned member of the Board during a video conference 
hearing in July 2003.  A transcript of the hearing has been 
associated with the file. 


FINDINGS OF FACT

1.  The veteran died on March [redacted], 1993, due to intestinal 
obstruction.

2.  At the time of the veteran's death, service connection 
was in effect for hemorrhoids.  A noncompensable rating was 
assigned.

3.  The preponderance of the evidence indicates that the 
cause of the veteran's death was not incurred in or 
chronically aggravated by his military service or during any 
applicable presumptive period following service.


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by military service or during any presumptive 
period.  38 U.S.C.A. §§ 1110, 1112, 1310, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309, 3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
Act and implementing regulations include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38  U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004) held, in part, that the VCAA notice required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

In the present case, a substantially complete application 
regarding the issues on appeal was received in April 2000.  
An August 2000 rating decision denied entitlement to service 
connection for the cause of the veteran's death.  The 
appellant was provided with notice consistent with 
38 U.S.C.A. § 5103(a) in December 2001, although notice was 
provided in June 2000 that was consistent with the law in 
effect at that time.

While it is clear that the timing of VCAA notice did not and 
could not be complied with in the manner contemplated by the 
Court in Pelegrini, a notice error such as this does not 
necessarily result in prejudice to the appellant.  Initially, 
the Board notes that after the VCAA was enacted, notice was 
provided prior to any further adjudicative action was taken 
by the RO.

Secondly, in Pelegrini, the Court found that the failure to 
provide the notice until after a claimant received an initial 
unfavorable AOJ determination would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  The Court, however, also acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id.  In view of 
these findings, the Court left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  To do so would be far more 
prejudicial to claimants, since to make an across-the-board 
presumption of prejudicial error would result in numerous 
remands and vacated adjudications, and nullify all of a 
claimant's previously completed steps to perfect an appeal.  
Clearly, this was not intended in the construction of section 
5103(a).

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).

In the present case, the Board finds that any defect with 
respect to the timing of the VCAA notice requirements was 
harmless error.  While the notice provided to the appellant 
in December 2001 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  
Notably, notice was provided early on in the appeals process 
after a notice of disagreement was received.  Thereafter, 
another rating decision was issued prior to the statement of 
the case (SOC).  In addition, the appellant was given every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notice and other correspondence 
intended to help the appellant develop her claim.  In July 
2003, she testified that she had no additional evidence to 
submit.

With regard to the adequacy of the content of the notice, the 
Board observes the following:  the appellant was informed 
that VA would assist her by obtaining service records, 
medical records, records from other Federal agencies, and a 
medical opinion, if necessary.  The appellant was also 
informed that she must identify pertinent medical records and 
other evidence.  She was given the option of obtaining 
medical records on her own or signing authorizations to 
permit VA to obtain records on her behalf.  In addition, the 
appellant was notified of what evidence was needed to support 
her claim and asked to submit evidence.

A review of the record reveals that the RO took appropriate 
steps to obtain service medical records and private medical 
records identified by the appellant.  Evidence in the form of 
lay statements and private medical records that were received 
were associated with the claims file.  Furthermore, the 
appellant testified at three hearings to elicit her testimony 
and clarify pertinent aspects of the claim.

All things considered, and not withstanding Pelegrini, the 
Board finds that in light of the totality of the record, to 
decide the appeal would not be prejudicial error to the 
claimant.  



Factual Background

Service medical records included a separation examination 
report that noted external hemorrhoids that were bleeding.  A 
statement regarding medical history indicated that the 
veteran had hemorrhoids since 1944.  An Affidavit for 
Philippine Army Personnel, executed by the veteran in 
November 1945, indicates that no wounds or illnesses were 
incurred during his service.  

Service connection for hemorrhoids was established in a 
September 1986 rating decision and a noncompensable rating 
that was assigned remained in effect for the remainder of the 
veteran's life.

An undated medical certificate from Tampoya Medical Clinic 
that was received in May 1985 listed the veteran's medical 
complaints as hearing difficulty on the left side, pain and 
swelling in the knees and shoulder, irritability, 
foregetfulness and chest pain.  Diagnoses were rheumatoid 
arthritis, hypotension, deafness in left ear, angina 
pectoris, anemia, amnesia, and beri beri.

A joint statement from two servicemen dated in May 1985 
indicated that the veteran began to complain of difficulty 
hearing in the left ear one month after discharge.

An affidavit from Mariano F. Mejia, M.D., dated in May 1985 
indicated that the veteran suffered from deafness in the ear, 
rheumatism arthritis, and chest pains after separation from 
service.  He indicated that he had treated the veteran since 
service.  An affidavit dated in September 1985 provided 
similar information.

The veteran underwent a VA examination in July 1986.  He 
complained of multiple joint pain, poor hearing, and vision 
problems.  The listed diagnoses were illegible.

An affidavit signed in November 1986 from a serviceman was 
related to deafness in the veteran's left ear.

During a personal hearing in December 1986, the veteran and a 
serviceman testified that he had hearing problems in service.

Hospitalization record from Eastern Pangasinan District 
Hospital dated in March 1993 indicated the veteran was 
admitted for internal obstruction secondary to post-operative 
adhesions.  It was noted that he had recovered at the time of 
discharge.

A certificate of death indicated that the veteran died on 
March [redacted], 1993, due to intestinal obstruction.

A medical certificate dated in March 2000 from Eastern 
Pangasinan District Hopsital indicates that the veteran had 
been hospitalized from March 14, 1993, to March 17, 1993.  
The diagnosis was intestinal obstruction secondary to post-
operative adhesions.  

The appellant submitted duplicate medical records during a 
personal hearing in August 2001.  She made no statements 
regarding the pending issue.

A medical certificate from Marceliano R. Manibog, Jr., M.D., 
dated in September 2001 indicated that the veteran had been 
seen from November 1990 to March 1993 for severe headaches, 
dizziness, hypertension, arthritis, chest pain, ischemic 
heart disease, abdominal pain without constipation, and 
history of intestinal obstruction.  Treatment records dated 
from November 1990 to October 1991 were submitted that 
referred to some of the symptoms noted above.

A statement from the veteran's brother dated in May 2002 
noted the veteran's period of service, awards, and date of 
death.

The appellant submitted evidence during a personal hearing in 
May 2002.  She made no statement regarding the issue on 
appeal.

The appellant testified during a video conference in July 
2003 that she first met the veteran after his military 
service and at that time he complained of stomach pain.  The 
veteran did receive medical treatment for the pain, but it 
was not so severe that it prevented him from working.  He 
suddenly became ill shortly before his death.  The 
appellant's son testified his earliest recollection of his 
father's complaints was at the age of seven.  His father took 
medication for his stomach problem on a monthly basis in 
1991.  He stated that his father began telling stories in the 
1980s regarding stomach problems in service.  The appellant 
said she had no additional evidence to submit.

Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence for certain chronic diseases will be presumed if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or was 
manifest to a compensable degree within one year of service 
discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  

The evidence must show that a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The appellant contends that the veteran's death due to 
intestinal obstruction was related to service.  She and her 
son testified that the veteran complained of stomach pain 
that he believed was related to service.  Notably, the 
veteran sought service connection for several medical 
problems during his lifetime; however, none were related to 
gastrointestinal problems.

Service medical records showed no complaints or findings 
related to gastrointestinal problems and post-service medical 
records do not show any treatment until 1990.  Moreover, none 
of the servicemen who submitted statements indicated that the 
veteran suffered from anything related to gastrointestinal 
problems.  Even Dr. Mejia, who treated the veteran after 
service, did not mention any gastrointestinal complaints or 
treatment.  Based on the evidence, there is nothing to 
suggest that the veteran suffered any gastrointestinal 
problems in service or within a year of separation from 
service.

At the time of his death, the veteran was service-connected 
for hemorrhoids, but there is no evidence to link hemorrhoids 
to intestinal obstruction.  The Board observes that the 
hospitalization records dated in March 1993, just prior to 
the veteran's death, indicated that the intestinal 
obstruction was secondary to post-operative adhesions.  In 
light of this evidence, the obstruction was clearly due to a 
medical problem other than hemorrhoids.

For the reasons stated, the preponderance of the evidence is 
against the apellant's claims.  As such, the benefit-of-the 
doubt rule is not applicable and the claim is denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 491 (1990).


ORDER

Service connection for cause of the veteran's death is 
denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



